TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED APRIL 11, 2014



                                     NO. 03-14-00074-CV


                                       L. J. G., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




       APPEAL FROM COUNTY COURT AT LAW OF BASTROP COUNTY
      BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
  DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the order signed by the trial court on January 17, 2014. Appellant has

filed a motion to dismiss the appeal, and having considered the motion, the Court agrees that the

motion should be granted. Therefore, the Court grants the motion and dismisses the appeal.

Because appellant is indigent and unable to pay costs, no adjudication of costs is made.